McDONALD, Presiding Judge.
This is an appeal from the County Court at Law in El Paso County from an order dismissing an appeal from the Corporation Court from the City of El Paso in a vagrancy case with a $200.00 fine imposed. A concise statement of the proceeding is contained in the agreed statement of facts.
The bond from the Corporation Court was defective because it did not comply with the terms of Art. 833, Vernon’s Ann.C.C.P., requiring that it be double the amount of the fine, and the appeal was dismissed. Appellant, by order, on the 5th day of May, 1965, was given ten days to file a corrected bond. A copy of the order was mailed to appellant’s counsel on May 12, 1965. On the 25th day of May the appeal was dismissed because no corrected bond had been filed.
On the 3rd day of June a motion to set aside the dismissal order was filed. This was denied, and appellant appealed.
Under Article 835, V.A.C.C.P., the trial court allowed ten days for a new bond, but the terms were not complied with. We think the terms of the order were reasonable. Under Article 836, C.C.P., the appellant has ten days after appeal to file a bond. The statutory time and the time allowed by the court were not complied with. The trial court did not err in dismissing the appeal.
The judgment is affirmed.